SULLIVAN, Judge
(concurring in the result):
Appellant’s court-martial occurred in March of 1993. The version of Mil.R.Evid. 412, in effect at the time of appellant’s trial, was carried over in Mil.R.Evid. 412, Manual for Courts-Martial, United States (1994 ed.). It states in pertinent part:
(b) Notwithstanding any other provision of these rules or this Manual, in a case in which a person is accused of a nonconsensual sexual offense, evidence of a victim’s past sexual behavior other than reputation or opinion evidence is also not admissible, unless such evidence other than reputation or opinion evidence is—
(1) admitted in accordance with subdivisions (c)(1) and (c)(2) and is constitutionally required to be admitted;
or
(2) admitted in accordance with subdivision (e) and is evidence of—
(A) past sexual behavior with persons other than the accused, offered by the accused upon the issue of whether the accused was or was not, with respect to the alleged victim, the source of semen or injury; or
(B) past sexual behavior with the accused and is offered by the accused upon the issue of whether the alleged victim consented to the sexual behavior with respect to which the nonconsensual sexual offense is alleged.
(c)(1) If the person accused of committing a nonconsensual sexual offense intends to offer under subdivision (b) evidence of specific instances of the alleged victim’s past sexual behavior, the accused shall serve notice thereof on the military judge and the trial counsel.
(2) The notice described in paragraph (1) shall be accompanied by an offer of proof. If the military judge determines that the offer of proof contains evidence described in subdivision (b), the military judge shall conduct a hearing, which may be closed, to determine if such evidence is admissible. At such hearings the parties may call witnesses, including the alleged victim, and offer relevant evidence. In a case before a court-martial composed of a military judge and members, the military judge shall conduct such hearings outside the presence of the members pursuant to Article 39(a).
(3) If the military judge determines on the basis of the hearing described in paragraph (2) that the evidence which the accused seeks to offer is relevant and that the probative value of such evidence outweighs the danger of unfair prejudice, such evidence shall be admissible in the trial to the extent an order made by the military judge specifies evidence which may be offered and areas with respect to which the alleged victim may be examined or cross-examined.
(Emphasis added.)
The in-camera-hearing provision for determining admissibility of this evidence was designed to protect the alleged victim. The Fourth Circuit in Doe v. United States, 666 F.2d 43, 45-46 (1981), described the purpose of a similar in-camera-hearing requirement in Fed.R.Evid. 412(c)(2)(1978), as follows:
Rule 412 places significant limitations on the admissibility of evidence concerning the past sexual behavior of a rape victim. The rule provides the additional safeguard of a hearing in chambers to determine the admissibility of such evidence. These provisions were adopted “to protect rape vie*181tims from the degrading and embarrassing disclosure of intimate details about their private lives.” 124 Cong.Rec. at [34912] (1978). To effectuate this purpose, subsections (c)(1) and (2) of the rule require that rape victims receive notice of the evidentiary hearing and a copy of the defendant’s motion and offer of proof. Additionally, subsection (c)(2) makes provision for the victim’s testimony at the evidentiary hearing.
The text, purpose, and legislative history of rule 412 clearly indicate that Congress enacted the rule for the special benefit of the victims of rape____
In this light, if the defense’s proffer on its face fails to contain evidence whose admission might reasonably be considered “constitutionally required,” no hearing in-camera is required. See 23 Wright & Graham, Federal Practice and Procedure: Evidence § 5391 at 619-21 (1980); see also Wright v. State, 513 A.2d 1310, 1314-15 (Del.1986). I agree with the cpurt below that the absence of evidence of prior false complaints by the victim fatally undermined appellant’s proffer on this question. See generally United States v. Powers, 59 F.3d 1460, 1470 (4th Cir.1995). Broad speculation on the scope of this rule in other situations need not be addressed in this case.